DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Continued Examination
A request for continued examination under 37 C.F.R. § 1.114, including the fee set forth in 37 C.F.R. § 1.17(e), was filed in this application after final rejection on 256 April 2022. Since this application is eligible for continued examination under 37 C.F.R. § 1.114, and the fee set forth in 37 C.F.R. § 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. § 1.114. Applicant's submission filed on 28 March 2022 has been entered.
Art Rejections
Anticipation
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1–8, 10, 11, 13, 14, 17, 18 and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by US Patent Application Publication 2017/0230788 (published 10 August 2017) (“Simonides”) and US Patent 8,379,871 (patented 19 February 2013) (“Michael”) (incorporated by reference into Simonides at ¶ 4).
Claim 1 is drawn to “a method performed by an accessory device for controlling a hearing device.” The following table illustrates the correspondence between the claimed method and the Simonides reference.
Claim 1
The Simonides Reference
“1. A method performed by an accessory device for controlling a hearing device,
The Simonides reference describes a mobile device 110 used to control a hearing device 100. Simonides at ¶¶ 9, 10, 36.
“the accessory device comprising an interface, a memory, a display, and a processor, the method comprising:
Mobile device 110 includes a user interface (i.e., input), a memory, a display and a processor. Id. at ¶¶ 48, 49, 51
“determining an environment parameter;
Simonides similarly describes determining an environment parameter, such as determining the coordinates of mobile device 110 through GPS and determining acoustic conditions recorded by a microphone. Id. at ¶¶ 9–14, 38–45, FIG.3.
“determining a processing context parameter based on the environment parameter; and
Mobile device 110 uses the GPS-based location and acoustic conditions to select and adjust sound settings, corresponding to the claimed processing context parameter, for hearing device 100. For example, mobile device 110 sets, performs manual or automatic adjustment on hearing aid settings based on the current acoustic noise conditions or queries a server for either recommended settings or previously used settings. Id. at ¶¶ 9–14, 46–54, FIGs.4, 5.
“displaying on the display of the accessory device a first user interface object representative of the processing context parameter;
Mobile device 100 displays several user interface objects related to a processing context parameter, or sound setting. For example, Simonides describes displaying user interface objects so a user may select his location, choose a suggested sound setting and make manual adjustments to sound settings. Id. at ¶¶ 10, 42, 45, 47, 51, 75.
In connection with claim 1, Simonides’s manual adjustment GUI corresponds to the claimed first user interface object representative of the processing context parameter since it represents how hearing device 100 will process sounds. See id.
“obtaining a plurality of input signals, wherein the input signals are wirelessly transmitted from the hearing device to the accessory device while the hearing device is at or behind an ear of a user;
The Simonides reference describes recording sound data in a location and adjusting hearing aid sound settings based on the recorded sound data. Id. at ¶¶ 9–13, 38–40, 46.
Simonides also describes recording the sound data with microphones in either hearing device 100 or mobile device 110. Id. at ¶ 9. More particularly, Simonides describes implementing hearing device 100 as an ear-level device like the one described in the Michael reference, incorporated into Simonides. Id. at ¶¶ 4, 47. The ear-level device includes plural microphones and a Bluetooth module for communication with a mobile device. Michael at col. 4 l. 41 to col. 5 l. 34, FIG.2. Accordingly, Simonides and Michael describe recording sound data with microphones in an ear-level hearing device 100. See Simonides at ¶¶ 36–39; Michael at col. 4 l. 41 to col. 5 l. 34, FIG.2. The sound data would then be transmitted to and received/obtained by mobile device 110 (e.g., using a Bluetooth link) for processing, storing and uploading to a server. See Simonides at ¶¶ 9, 36–39.
“determining a scene tag based on the environment parameter and/or on at least a part of the plurality of input signals; and
Simonides describes tracking a user’s location through GPS coordinate data collected by mobile device 110. Id. at ¶¶ 9, 12, 38–42. As a user moves, the GPS coordinates will be updated. Id. The user’s new coordinates are then associated with a particular location identifier corresponding to the claimed scene tag. Id. For example, Simonides describes identifying establishments within a certain distance of the user’s GPS coordinates and appending the establishment’s name as a tag to the GPS coordinates and the acoustic conditions. Id. at ¶¶ 41–42.
“displaying on the display a second user interface object representative of the scene tag, wherein the second user interface object representative of the scene tag is user-selectable;
Once the user reenters a location, the corresponding location tag is displayed by the mobile device 100 so to the user can confirm/reject the location (e.g., specific establishment) by selecting one of a confirmation option or a rejection option. See id. at ¶¶ 9, 12, 38–42, 51, 52.
“wherein the environment parameter and the scene tag comprise non-audio data and are different from each other, and
“wherein the environment parameter and/or the scene tag indicates a type of environment.”
As shown above, Simonides describes GPS coordinates corresponding to the environment parameter and a location identifier corresponding to the claimed scene tag. Both of Simonides data types comprise non-audio data and are different from each other. Moreover, the location ID indicates a type of environment—for example, a specific establishment’s name.

Table 1
For the foregoing reasons, the Simonides and Michael references anticipate all limitations of the claim.
Claim 2 depends on claim 1 and further requires the following:
“wherein the act of determining the processing context parameter based on the environment parameter comprises:
“determining whether the environment parameter satisfies one or more first criteria, and
“in accordance with the environment parameter satisfying the one or more first criteria, determining the processing context parameter corresponding to the environment parameter.”
Simonides describes determining whether the current location of mobile device 110 is in a location that has been previously visited and is associated with stored settings. See Simonides at ¶¶ 46, 54, FIG.5. If that is the case, mobile device 110 recalls the previous settings and presents the user an option to reuse those settings. See id. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the environment parameter comprises a location parameter and/or an environment type parameter.”
The Simonides reference describes determining the location of mobile device 110 through GPS or other mechanisms. Simonides at ¶¶ 9, 12, 40, 41, 42, 46, FIG.4. Simonides also describes using a microphone to record environment parameters, such as the background noise. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“wherein the processing context parameter comprises a noise cancellation scheme identifier, and/or a prioritization scheme identifier, and/or one or more output signal indicators indicative of one or more output signals to be transmitted to the hearing device.”
Simonides similarly describes adjusting noise cancellation settings for a particular location, such as choosing frequencies that will be filtered by noise cancellation in a particular location, and using those settings when a user reenters the location. Simonides at ¶¶ 47–49. Simonides also describes adjusting microphone directionality, to prioritize certain locations. Id. at ¶¶ 10, 47, 69. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“associating the environment parameter with the scene tag.”
Simonides describes tracking a user’s location through GPS data collected by mobile device 110. Simonides at ¶¶ 9, 12, 38–42. As a user moves, the location will be updated. Id. The user’s new location is then tagged with a scene tag for the new location. Id. The new location tag is displayed to the user for user confirmation. Id. at ¶¶ 9, 12, 38–42, 51, 52. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“wherein the scene tag is determined based indirectly on the environment parameter, and
“wherein the scene tag is determined based on the processing context parameter.”
Simonides similarly describes a more generalized scene tag that is not tied to one particular location, but is more representative of a location environment parameter and sound level data and a personal physiological profile, processing context parameters, found in similar locations or shared by similar users. Simonides at ¶ 9, 13, 14. For example, Simonides describes tagging a scene as a coffee shop scene, rather than tagging the scene with a particular business identity. Id. at ¶¶ 12, 57. A narrowed range of possible sound settings are then displayed for a user to select. Id. at ¶ 13. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 7 depends on claim 1 and further requires the following:
“further comprising: detecting a user input selecting the first user interface object representative of the processing context parameter; and
“after the user input is detected, transmitting the processing context parameter via the interface of the accessory device to the hearing device.”
Simonides describes displaying a GUI on mobile device 110 so that a user may manually alter the location-based settings. Simonides ¶¶ 47, 48. After selecting, and possibly adjusting, location-based settings on mobile device 110, the settings are transferred to hearing device 100 through a wireless link (e.g., a Bluetooth link). See id. at ¶¶ 10, 36. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 8 depends on claim 1 and further requires the following:
“further comprising: detecting a user input selecting the second user interface object representative of a scene tag; and
“after the user input is detected, retrieving the processing context parameter corresponding to the scene tag, and
“transmitting the processing context parameter via the interface of the accessory device to the hearing device.”
Simonides describes tracking a user’s location through GPS data collected by mobile device 110. Simonides at ¶¶ 9, 12, 38–42. As a user moves, the location will be updated. Id. The user’s new location is then tagged with a scene tag for the new location. Id. The new location tag is displayed to the user for user confirmation. Id. at ¶¶ 9, 12, 38–42, 51, 52. When a user confirms the location through a GUI, hearing device 110 retrieves hearing aid settings (either from local memory or a server). Id. at ¶¶ 51–54. Mobile device 110 then transmits the retrieved hearing aid settings to hearing device 100. See id. at ¶¶ 10, 36. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 10 depends on claim 1 and further requires the following:
“wherein the act of determining the processing context parameter based on the environment parameter comprises determining a hearing processing scheme based on the environment parameter and at least a part of the plurality of input signals.”
The Simonides reference describes recording sound data in a location and automatically adjusting hearing aid sound settings recommended for that location based on the recorded sound data. Simonides at ¶¶ 9–13, 38–40, 46–48, FIG.5. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 11 depends on claim 10 and further requires the following:
“further comprising transmitting the processing context parameter to the hearing device.”
Simonides describes displaying a GUI to a user on the display of mobile device 110 so that a user may choose to use a recommended setting for a location or a previously stored setting for a location. Id. at ¶¶ 51–53. Simonides also describes displaying a GUI on mobile device 110 so that a user may manually alter the location-based settings. Id. at ¶¶ 47, 48. After selecting, and possibly adjusting, location-based settings on mobile device 110, the settings are transferred to hearing device 100 through a wireless link (e.g., a Bluetooth link). See id. at ¶¶ 10, 36. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 13 depends on claim 1 and further requires the following:
“further comprising: detecting a user input selecting the second user interface object representative of the scene tag, and
“after the user input is detected, transmitting via the interface to the hearing device an updated processing context parameter corresponding to the scene tag.”
Simonides describes displaying location tags to a user through the display of mobile device 110. Simonides at ¶¶ 9, 12, 38–42. A user confirms the tag, which causes mobile device 110 to load locally stored hearing aid settings or to query a server for recommended settings. Id. at ¶¶ 46–54. Mobile device 110 then transmits the settings via a wireless link (e.g., a Bluetooth link) to hearing aid 100. See id. at ¶¶ 10, 36. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“further comprising: detecting a user input selecting the second user interface object representative of the scene tag, and
“after the user input is detected, selecting a hearing processing scheme based on an updated processing context parameter corresponding to the scene tag.”
Simonides describes displaying location tags to a user through the display of mobile device 110. Simonides at ¶¶ 9, 12, 38–42. A user confirms the tag, which causes mobile device 110 to load locally stored hearing aid settings or to query a server for recommended settings. Id. at ¶¶ 46–54. Mobile device 110 then transmits the settings via a wireless link (e.g., a Bluetooth link) to hearing aid 100. See id. at ¶¶ 10, 36. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 17 is drawn to “an accessory device.” The following table illustrates the correspondence between the claimed method and the Simonides reference.
Claim 17
The Simonides Reference
“17. An accessory device comprising
The Simonides reference describes a mobile device 110 used to control a hearing device 100. Simonides at ¶¶ 9, 10, 36.
“a memory, an interface, a processor, and a display
Mobile device 110 includes a user interface (i.e., input), a memory, a display and a processor. Id. at ¶¶ 48, 49, 51.
“wherein the accessory device is configured to communicate with a hearing device,
Mobile device 110 communicates with and controls a hearing device 100 through a wireless protocol (e.g., Bluetooth). See id. at ¶¶ 9, 10, 36.
“wherein the accessory device is configured to:
“determine an environment parameter;
Simonides similarly describes determining an environment parameter, such as determining the coordinates of mobile device 110 through GPS and determining acoustic conditions recorded by a microphone. Id. at ¶¶ 9–14, 38–45, FIG.3.
“determine a processing context parameter based on the environment parameter; and
Mobile device 110 uses the location and acoustic conditions to select and adjust sound settings, corresponding to the claimed processing context parameter, for hearing device 100. For example, mobile device 110 sets; performs manual or automatic adjustment on hearing aid settings based on the current acoustic noise conditions; or queries a server for either recommended settings or previously used settings. Id. at ¶¶ 9–14, 46–54, FIGs.4, 5.
“display on the display of the accessory device a first user interface object representative of the processing context parameter;
Mobile device 100 displays several user interface objects related to a processing context parameter, or sound setting. For example, Simonides describes displaying user interface objects so a user may select a suggested sound setting or to make manual adjustments to sound settings. Id. at ¶¶ 10, 42, 45, 47, 51, 75.
“obtain a plurality of input signals that are wirelessly transmitted from the hearing device to the accessory device while the hearing device is at or behind an ear of a user;
The Simonides reference describes recording sound data in a location and adjusting hearing aid sound settings based on the recorded sound data. Id. at ¶¶ 9–13, 38–40, 46.
Simonides also describes recording the sound data with microphones in either hearing device 100 or mobile device 110. Id. at ¶ 9. More particularly, Simonides describes implementing hearing device 100 as an ear-level device like the one described in the Michael reference, incorporated into Simonides. Id. at ¶¶ 4, 47.The ear-level device includes plural microphones and a Bluetooth module for communication with a mobile device. Michael at col. 4 l. 41 to col. 5 l. 34, FIG.2. Accordingly, Simonides and Michael describe recording sound data with microphones in an ear-level hearing device 100. See Simonides at ¶¶ 36–39; Michael at col. 4 l. 41 to col. 5 l. 34, FIG.2. The sound data would then be transmitted to and received/obtained by mobile device 110 (e.g., using a Bluetooth link) for processing, storing and uploading to a server. See Simonides at ¶¶ 9, 36–39.
“determine a scene tag based on the environment parameter and/or on at least a part of the plurality of input signals; and
Simonides describes tracking a user’s location through GPS coordinate data collected by mobile device 110. Id. at ¶¶ 9, 12, 38–42. As a user moves, the GPS coordinates will be updated. Id. The user’s new coordinates are then associated with a particular location identifier corresponding to the claimed scene tag. Id. For example, Simonides describes identifying establishments within a certain distance of the user’s GPS coordinates and appending the establishment’s name as a tag to the GPS coordinates and the acoustic conditions. Id. at ¶¶ 41–42.
“display on the display a second user interface object representative of the scene tag, wherein the second user interface object representative of the scene tag is user-selectable;
Once the user reenters a location, the corresponding location tag is displayed by the mobile device 100 so to the user can confirm/reject the location (e.g., specific establishment) by selecting one of a confirmation option or a rejection option. See id. at ¶¶ 9, 12, 38–42, 51, 52.
“wherein the environment parameter and the scene tag comprise non-audio data and are different from each other, and
“wherein the environment parameter and/or the scene tag indicates a type of environment.”
As shown above, Simonides describes GPS coordinates corresponding to the environment parameter and a location identifier corresponding to the claimed scene tag. Both of Simonides data types comprise non-audio data and are different from each other. Moreover, the location ID indicates a type of environment—for example, a specific establishment’s name.

Table 2
For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 18 is drawn to “a hearing system.” The hearing system comprises two elements:
“an accessory device according to claim 17 and
“the hearing device.”
Simonides similarly describes a system 150 comprising a mobile device 110 and a hearing device 100. Simonides at ¶¶ 9, 31, 32, FIG.1. The anticipation rejection of claim 17, incorporated herein, shows that Simonides’s mobile device 110 corresponds to the claimed accessory device of claim 17. For the foregoing reasons, the Simonides reference anticipates all limitations of the claim.
Claim 20 is drawn to “an accessory device.” The following table illustrates the correspondence between the claimed method and the Simonides reference.
Claim 20
The Simonides Reference
“20. An accessory device comprising
The Simonides reference describes a mobile device 110 used to control a hearing device 100. Simonides at ¶¶ 9, 10, 36.
“a memory, an interface, a processor, and a display
Mobile device 110 includes a user interface (i.e., input), a memory, a display and a processor. Id. at ¶¶ 48, 49, 51.
“wherein the accessory device is configured to communicate with a hearing device,
Mobile device 110 communicates with and controls a hearing device 100 through a wireless protocol (e.g., Bluetooth). See id. at ¶¶ 9, 10, 36.
“wherein the accessory device is configured to:
“obtain an environment parameter;
Simonides similarly describes determining an environment parameter, such as determining the coordinates of mobile device 110 through GPS and determining acoustic conditions recorded by a microphone. Id. at ¶¶ 9–14, 38–45, FIG.3.
“determine a processing context parameter based on the environment parameter;
Mobile device 110 uses the location and acoustic conditions to select and adjust sound settings, corresponding to the claimed processing context parameter, for hearing device 100. For example, mobile device 110 sets; performs manual or automatic adjustment on hearing aid settings based on the current acoustic noise conditions; or queries a server for either recommended settings or previously used settings. Id. at ¶¶ 9–14, 46–54, FIGs.4, 5.
“display on the display of the accessory device a first user interface object representative of the processing context parameter;
Mobile device 100 displays several user interface objects related to a processing context parameter, or sound setting. For example, Simonides describes displaying user interface objects so a user may select a suggested sound setting or to make manual adjustments to sound settings. Id. at ¶¶ 10, 42, 45, 47, 51, 75.
“determine a scene tag that is indicative of an acoustic environment based on the environment parameter and/or on at least a part of a plurality of input signals; and
Simonides describes tracking a user’s location through GPS coordinates data collected by mobile device 110. Id. at ¶¶ 9, 12, 38–42. As a user moves, the GPS coordinates will be updated. Id. The user’s new coordinates are then associated with a particular location identifier corresponding to the claimed scene tag. Id. For example, Simonides describes identifying establishments within a certain distance of the user’s GPS coordinates and appending the establishment’s name as a tag to the GPS coordinates and the acoustic conditions. Id. at ¶¶ 41–42.
“display on the display a second user interface object representative of the scene tag, wherein the second user interface object representative of the scene tag is user-selectable;
Once the user reenters a location, the corresponding location tag (e.g., establishment name) is displayed by the mobile device 100 so to the user can confirm/reject the location by selecting one of a confirmation option or a rejection option. See id. at ¶¶ 9, 12, 38–42, 51, 52.
“wherein the accessory device is configured to automatically determine the scene tag without assistance from a user after the environment parameter and/or the input signals are obtained by the accessory device; 
Likewise, Simonides describes tracking a user’s location through GPS coordinate data collected by mobile device 110. Id. at ¶¶ 9, 12, 38–42. As a user moves, the location will be updated automatically. Id. The user’s new location is then automatically tagged with a scene tag (e.g., establishment name) for the new location. Id.
“wherein the accessory device is configured to obtain the input signals from the hearing device; and
The Simonides reference describes recording sound data in a location and adjusting hearing aid sound settings based on the recorded sound data. Id. at ¶¶ 9–13, 38–40, 46.
Simonides also describes recording the sound data with microphones in either hearing device 100 or mobile device 110. Id. at ¶ 9. More particularly, Simonides describes implementing hearing device 100 as an ear-level device like the one described in the Michael reference, incorporated into Simonides. Id. at ¶¶ 4, 47.The ear-level device includes plural microphones and a Bluetooth module for communication with a mobile device. Michael at col. 4 l. 41 to col. 5 l. 34, FIG.2. Accordingly, Simonides and Michael describe recording sound data with microphones in an ear-level hearing device 100. See Simonides at ¶¶ 36–39; Michael at col. 4 l. 41 to col. 5 l. 34, FIG.2. The sound data would then be transmitted to and received/obtained by mobile device 110 (e.g., using a Bluetooth link) for processing, storing and uploading to a server. See Simonides at ¶¶ 9, 36–39.
“wherein the environment parameter and the scene tag comprise non-audio data and are different from each other,
“and wherein the environment parameter and/or the scene tag indicates a type of environment.”
As shown above, Simonides describes GPS coordinates corresponding to the environment parameter and a location identifier corresponding to the claimed scene tag. Both of Simonides data types comprise non-audio data and are different from each other. Moreover, the location ID indicates a type of environment—for example, a specific establishment’s name.

Table 3
For the foregoing reasons, the Simonides and Michael references anticipate all limitations of the claim.
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 15, 16, 19 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Simonides and US Patent Application Publication 2015/0049892 (published 19 February 2015) (“Petersen”).
Claim 15 depends on claim 14 and further requires the following:
“further comprising applying the hearing processing scheme to the plurality of input signals from the hearing device.”
Claim 16 depends on claim 15 and further requires the following:
“wherein the hearing processing scheme is applied to the plurality of input signals to obtain processed input signals, and
“wherein the method further comprises transmitting the processed input signals via the interface of the accessory device to the hearing device.”
The Simonides reference describes displaying location tags to a user through the display of mobile device 110. Simonides at ¶¶ 9, 12, 38–42. A user confirms the tag, which causes mobile device 110 to load locally stored hearing aid settings or to query a server for recommended settings. Id. at ¶¶ 46–54. Mobile device 110 then transmits the settings via a wireless link (e.g., a Bluetooth link) to hearing aid 100. See id. at ¶¶ 10, 36. Hearing device 100 then processes input signals based on the transferred settings. See id. Accordingly, the Simonides reference does not describe using mobile device 110, corresponding to the claimed accessory device, to perform the claimed acts of applying the hearing processing scheme to the plurality of input signals from the hearing device to obtain processed input signals and transmitting the processed input signals via an interface to a hearing device. Instead, mobile device transmits settings to hearing device 100, which performs the claimed application of a hearing processing scheme to a plurality of input signal to obtain processed input signals. This also obviates the need to transmit processed input signals to hearing device 100.
Though Simonides performs signal processing at hearing device 100 instead of at mobile device 110, one of ordinary skill in the art at the time of the invention would have been aware of other processing arrangements. The Petersen reference, for example, describes receiving signals from a hearing aid at a remote device, processing them there and returning them to the hearing aid. According to Petersen, this enables for more advanced sound processing since a mobile device is not as limited by size and battery requirements as a hearing device (e.g., an ear-worn hearing aid.) Accordingly, it would have been obvious for one of ordinary skill in the art to modify Simonides’s system 150 so that mobile device 110 applies at least some of the location-based sound settings to signals recorded by hearing device 100 and returns the processed signals to hearing device 100 for presentation to a user’s ears. For the foregoing reasons, the combination of the Simonides and the Petersen references makes obvious all limitations of the claim.
Claim 19 depends on claim 17 and further requires the following:
“wherein the accessory device is configured to process the plurality of input signals to obtain processed signals, and wirelessly transmit the processed signals for reception by the hearing device.”
The same concept is addressed in the obviousness rejection of claims 15, 16, incorporated herein. For the foregoing reasons, the combination of the Simonides and the Petersen references makes obvious all limitations of the claim.
Claim 21 depends on claim 19 and further requires the following:
“wherein the accessory device is configured to obtain the plurality of input signals that are transmitted from the hearing device while the hearing device is at or behind an ear of a user.”
The Simonides reference describes recording sound data in a location and adjusting hearing aid sound settings based on the recorded sound data. Id. at ¶¶ 9–13, 38–40, 46. Simonides also describes recording the sound data with microphones in either hearing device 100 or mobile device 110. Id. at ¶ 9. More particularly, Simonides describes implementing hearing device 100 as an ear-level device like the one described in the Michael reference, incorporated into Simonides. Id. at ¶¶ 4, 47.The ear-level device includes plural microphones and a Bluetooth module for communication with a mobile device. Michael at col. 4 l. 41 to col. 5 l. 34, FIG.2. Accordingly, Simonides and Michael describe recording sound data with microphones in an ear-level hearing device 100. See Simonides at ¶¶ 38, 39; Michael at col. 4 l. 41 to col. 5 l. 34, FIG.2. The sound data would then be transmitted to and received/obtained by mobile device 110 (e.g., using a Bluetooth link) for processing, storing and uploading to a server. See Simonides at ¶¶ 9, 38, 39. For the foregoing reasons, the combination of the Simonides and the Petersen references makes obvious all limitations of the claim.
Summary
Claims 1–8, 10, 11 and 13–21 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable in view of the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (28 March 2022) substantively amended the claims. This Office action has been updated accordingly. Applicant’s Reply at 7–8 further comments that the Simonides reference does not disclose
“wherein the environment parameter and the scene tag that comprise non-audio data and are different from each other, and wherein the environment parameter and/or the scene tag indicates a type of environment.”
The updated rejections in this Office action address these new limitations. In particular, the Simonides reference describes tracking a device’s location through GPS and producing a set of GPS coordinates corresponding to the environment parameter. Simonides at ¶¶ 9, 12, 38–42. Simonides further describes associating the GPS coordinates with an establishment, or set of establishments, within a certain distance of the GPS coordinates, producing a scene tag. Id. Simonides’s GPS coordinates and associated establishments plainly comprise non-audio data, are different and indicate a type of environment (e.g., bar, restaurant, etc.). Id. For the foregoing reasons, the Applicant has not demonstrated any error in the rejections. Accordingly, all rejections will be maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached on M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2655

7/15/2022